Exhibit 10.1
ASSIGNMENT




This ASSIGMENT is made and entered into by and between Ridgelake Energy, Inc., a
Louisiana corporation, whose mailing address is 3636 N. Causeway Blvd., Suite
300, Metairie, Louisiana 70002-7216, Offset Leo LLC, a Delaware limited
liability company, whose mailing address is 3500 Washington Ave., Suite 200,
Houston, TX 77007, and South Marsh LLC, a Delaware corporation, whose mailing
address is 3500 Washington Ave, Suite 200, Houston TX 77007.  (Ridgelake Energy,
Inc. is sometimes hereinafter referred to as “ASSIGNOR.”  Offset Leo LLC and
South Marsh LLC are sometimes hereinafter jointly referred to as “ASSIGNEE.”)




W I T N E S S E T H:




THAT, WHEREAS, ASSIGNOR is the owner of an undivided interest in that certain
Oil and Gas Lease dated effective June 1, 2005, by and between the United States
of America, as Lessor, and Ridgelake Energy, Inc., as Lessee, bearing Serial No.
OCS-G 27089, covering all of Block 138, South Marsh Island Area, South Addition,
OCS Leasing Map, Louisiana Map No. 3C, and containing approximately 5,000 acres
(sometimes hereinafter referred to as the “Lease” or “OCS-G 27110”); and


WHEREAS, ASSIGNOR now desires to transfer, convey, deliver and assign to
ASSIGNEE eighty percent (80%) of the record title interest in the Lease, which
interest is to be conveyed fifty percent (50%) to Offset Leo LLC and fifty
percent (50%) to South Marsh LLC.


NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, ASSIGNOR does hereby transfer, convey, deliver and
assign to Offset Leo LLC an undivided forty percent (40%) of the record title
interest in the Lease, and to South Marsh LLC. an undivided forty percent (40%)
of the record title interest in the Lease.


TO HAVE AND TO HOLD said undivided interest to ASSIGNEE, their successors and
assigns forever, subject to the following terms and conditions:


1.  This Assignment is subject to approval by the Minerals Management Service,
United States Department of the Interior and, upon such approval, record title
ownership in OCS-G 27089, all oil and gas resources, except helium gas, that are
obtained from or attributable to the Lease shall be owned as follows:


Ridgelake Energy, Inc.
10.00 %
Fidelity Exploration & Production Company
10.00 %
Offset Leo LLC
40.00 %
South Marsh LLC
40.00 %
 Total:
100.00%



2.  It is acknowledged that ASSIGNEE is not currently qualified by the Minerals
Management Service, United States Department of the Interior, to own any oil and
gas lease of submerged lands under the Outer Continental Lands Act.  Until such
time as appropriate documents have been filed with and approved by the Minerals
Management Service, record title to the interest conveyed hereunder to ASSIGNEE
shall remain with ASSIGNOR for the benefit of ASSIGNEE.  At such time as
ASSIGNEE is qualified with the Minerals Management Service and is granted a Gulf
of Mexico qualification number, the parties agree to execute and file such forms
as are necessary to have this Assignment approved by the Minerals Management
Service.  Furthermore, it is understood and agreed that all cost and expense to
record this Assignment and to otherwise file this Assignment with the Minerals
Management Service for their approval shall be solely borne by ASSIGNEE.
 

--------------------------------------------------------------------------------


 
3.  This Assignment is subject to the terms of that certain Offshore Operating
Agreement dated effective December 13, 2006, by and between Ridgelake Energy,
Inc. and Fidelity Exploration & Production Company.  ASSIGNEE acknowledges the
aforesaid Offshore Operating Agreement and agrees that all operations and
accounting relevant to the Lease shall be conducted in accordance with the terms
thereof.


4. This Assignment is based on the assumption that ASSIGNOR owns an undivided
ninety percent (90%) interest in OCS-G 27089.  Therefore, in the event that
ASSIGNOR’S interest in the Lease covers less than an undivided ninety percent
(90%) interest in the land and or waterbottoms described therein, or any portion
thereof, then the interest herein conveyed shall be proportionately reduced and
shall be owned by ASSIGNEE in the proportion that the ownership of ASSIGNOR in
the Lease bears to the actual ownership by ASSIGNOR in the lands and or
waterbottoms covered thereby.


5. The provisions of this Assignment shall be deemed covenants running with
OCS-G 27089 and the lands and or waterbottoms covered thereby, and shall extend
to and be binding upon the successors and assigns of ASSIGNOR and ASSIGNEE.


6. This Assignment is expressly made subject to the terms, provisions and
conditions of OCS-G 27089.  In addition, it is understood and agreed that this
Assignment is made without any express or implied warranty whatsoever, including
without limitation warranty of title (except warrant of title by, through and
under ASSIGNOR, but not otherwise), merchantability, or fitness for a particular
purpose or any other warranty whatsoever.


7.  ASSIGNEE accepts this Assignment subject to all royalty and overriding
royalties that burden the Lease as of the effective date of this Assignment.  In
particular, ASSIGNEE acknowledges that OCS-G 27089 is burdened with the
following royalties and overriding royalties: (a) a 16.66667% royalty payable to
the United States of America under the terms of the Lease, (b) a three and
one-third percent of eight-eighths (3.33333% of 8/8ths) overriding royalty
interest that was granted to Beacon Exploration and Production Company, L.L.C.
by Ridgelake Energy, Inc., pursuant to the terms of that certain Assignment of
Overriding Royalty Interest executed by the parties thereto on December 12,
2005, and (c) Overriding Royalty Interests in the amount of 1/3rd of 1.0% of
8/8ths. each (a total of 1.0% of 8/8ths) granted by ASSIGNOR pursuant to that
certain unrecorded Conveyance of Overriding Royalty dated December 13, 2006,
each payable to (1) Petrosand Energy, L.L.C., (2) Digwell Energy, L.L.C. and (3)
Delta Oil and Gas, L.L.C.


8.  In addition to the burdens referenced in Article 7 hereinabove, ASSIGNOR
hereby reserves unto itself an additional four percent of eight-eighths (4.0% of
8/8ths) overriding royalty interest which shall attach to all oil, gas, and
other minerals which are allocated to the ownership interest assigned under the
terms of this Agreement to ASSIGNEE and which are obtained from or allocated to
the Lease.  The overriding royalty interest reserved unto ASSIGNEE shall be
proportionately reduced to the extent that ASSIGNOR has herein assigned to
ASSIGNEE less than the entire working interest in the Lease.  The overriding
royalty interest hereunder reserved unto ASSIGNOR shall be free of drilling and
operating expenses, but shall bear its proportionate part of severance and
production taxes.  In addition, the said overriding royalty reserved herein by
ASSIGNOR shall be determined, computed and paid or delivered to Ridgelake
Energy, Inc. in the same manner provided for payment of Lessor’s royalty under
the terms of the Lease.
 
9.  It is recognized that the burdens elaborated in Article 7 herein are
“Permitted Encumbrances” under the terms of the Offshore Operating Agreement
referenced hereinabove in Article 3.  However, ASSIGNEE specifically
acknowledges that the overriding royalty elaborated in Article 8 is not a
“Permitted Encumbrance” under the terms of the said Offshore Operating
Agreement.



-2-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, this Assignment is executed this 29th day of September,
2008, but effective for all purposes June 1, 2008.




WITNESSES:



 
ASSIGNOR:
     
Ridgelake Energy, Inc.
   
/s/ Kim D. Dodgen
  Kim D. Dodgen    
 By: /s/ Frank J. Cangelosi, Jr.
/s/ Tina Deidrich
        Frank J. Cangelosi, Jr.
Tina Deidrich
        Secretary & Treasurer





WITNESSES:



 
ASSIGNEE:
     
Offset Leo LLC
   
/s/ Pauline Jacobs
  Pauline Jacobs    
 By: /s/ Franciscus Adrianus Jacobs
/s/ Kerry Cottreau
Name: Franciscus Adrianus Jacobs
Kerry Cottreau
Sole Director, President and Corporate Secretary
                 
South Marsh LLC
   
/s/ Pauline Jacobs
  Pauline Jacobs    
 By: /s/ Franciscus Adrianus Jacobs
/s/ Kerry Cottreau
Name: Franciscus Adrianus Jacobs
Kerry Cottreau
President



-3-

--------------------------------------------------------------------------------




ACKNOWLEDGEMENT


STATE OF LOUISIANA
PARISH OF JEFFERSON


BEFORE ME, the undersigned Notary Public, on this day personally came and
appeared William M. Hines, being by me duly sworn and known to me to be the
person whose name is subscribed to the foregoing instrument as Vice President of
Ridgelake Energy, Inc., a Louisiana corporation, and acknowledged to me that he
executed the same by authority of the board of directors of said corporation,
for the purposes and consideration therein expressed, in the capacity therein
stated and as the free act and deed of said corporation.


GIVEN UNDER MY HAND AND SEAL this 29th day of September, 2008.

 

 
/s/ Herbert W. Christenberry
 
                   NOTARY PUBLIC









ACKNOWLEDGEMENT


PROVINCE OF BRITISH COLUMBIA


BEFORE ME, the undersigned Notary Public, on this day personally appeared
Franciscus Adrianus Jacobs  being by me duly sworn and known to me to be the
person whose name is subscribed to the foregoing instrument as Sole Director,
President and Corporate Secretary of Offset Leo LLC, a Delaware limited
liability company, and acknowledged to me that he executed same by authority of
the board of directors of said company, for the purposes and consideration
therein expressed, in the capacity therein stated and as the free act and deed
of said company.


GIVEN UNDER MY HAND AND SEAL this 16th day of October, 2008.





 
/s/ Patricia N. Fedewich
 
                   NOTARY PUBLIC









ACKNOWLEDGEMENT


PROVINCE OF BRITISH COLUMBIA


BEFORE ME, the undersigned Notary Public, on this day personally appeared
Franciscus Adrianus Jacobs, being by me duly sworn and known to me to be the
person whose name is subscribed to the foregoing instrument as President  of
South Marsh LLC, a Delaware corporation, and acknowledged to me that he executed
same by authority of the board of directors of said corporation, for the
purposes and consideration therein expressed, in the capacity therein stated and
as the free act and deed of said corporation.


GIVEN UNDER MY HAND AND SEAL this 16th day of October, 2008.





 
/s/ Patricia N. Fedewich
 
                   NOTARY PUBLIC

 

-4-

--------------------------------------------------------------------------------



 

